Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 3/4/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of record, specifically (US 20180309496) teaches A method of wireless communication at a user equipment (UE) comprising: receiving a first control information transmission from a base station at a first time, the first control information transmission including a scheduling offset, an assignment for a first data TTI that starts at a second time corresponding to the first time plus the scheduling offset; (paragraphs 40-42);
However, none of the prior art cited alone or in combination provides the motivation to teach; a beam pair link (BPL) indication, the BPL indication indicating a different BPL for data than a current BPL; determining whether to switch to the different BPL for data based at least in part on whether the scheduling offset is less than a threshold time value for the UE or the scheduling offset is equal to or greater than the threshold time value for the UE, wherein the threshold value for the UE is a threshold time amount to decode the first control information and to switch the BPL according to the indication; and communicating with the base station during the first data TTI based on the determination. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Andersson, Karl, Seraj Al Mahmud Mostafa, and Raihan Ui-Islam. "Mobile VoIP user experience in LTE." 2011 IEEE 36th Conference on Local Computer Networks. IEEE, 2011: provides: 3GPP Long-term Evolution (LTE) systems being deployed are fast gaining market shares. High data rates (approaching 100 Mbit/s in the downlink direction and 50 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641